DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on July 13, 2022 is acknowledged. Claims 12 and 17-24 are pending in this application. Claims 12 and 21 have been amended. Claim 24 is new. Claims 1-11 and 13-16 are cancelled.  

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on September 23, 2021 and June 16, 2022 is acknowledged. Signed copies are attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection claims 12, 16-21, and 23-24 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A) in view of Song et al. (KR 1020120129474), as evidenced by Tashkin et al. (Bronchodilator responsiveness in patients with COPD, European Respiratory Journal  2008 31: 742-750) and Burney et al. (Forced vital capacity, airway obstruction and survival in a general sample from the USA, Thorax 2011; 66: 49-54) has been withdrawn in view of Applicant’s amendment to claim 12 to limit the patient population and limit the ratio of Salvia plebeian R. Br. and extract of red ginseng to 2:1. 
The rejection of claims 12 and 16-24 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A) in view of Song et al. (KR 1020120129474), as evidenced by Tashkin et al. (Bronchodilator responsiveness in patients with COPD, European Respiratory Journal  2008 31: 742-750) and Burney et al. (Forced vital capacity, airway obstruction and survival in a general sample from the USA, Thorax 2011; 66: 49-54) and further in  view of Aaron et al. (Time course and pattern of COPD exacerbation onset, Thorax, 2012:67:238-243) has been withdrawn in view of Applicant’s amendment to claim 12 to limit the patient population and limit the ratio of Salvia plebeian R. Br. and extract of red ginseng to 2:1. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the closest prior art is that of Shin et al. (KR 1020160146007 A) which discloses a pharmaceutical composition comprising an ethanolic extract of Salvia plebeia R. Br. for preventing or treating respiratory inflammatory disease (abstract).  The composition comprises 0.1-50% by weight of the extract (page 6). Shin does not disclose the use of red ginseng. 
Additionally, Song et al. (KR 1020120129474) which discloses a pharmaceutical compositions comprising an extract of red ginseng for treating and preventing inflammatory diseases including bronchial asthma (a respiratory disease) (abstract).
The composition comprises 0.1-50% weight based on the total weight of the combination (page 5). 
Both references disclose an ethanolic extract, which is a C2 alcohol. 
There is no disclosure within the prior art of the extracts being used in combination for the treatment in patients having respiratory disease. Additionally, as argued by Applicant in the remarks filed on July 13, 2022 on page 6-7, the disclosed range is so broad as to encompass a very large number of possible distinct compositions, thus requiring non-obvious invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615